Citation Nr: 1822126	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for asthma, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1971, including service in the Republic of Vietnam and receipt of the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  The merits determinations and the issue of entitlement to service connection for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  August 2000 and February 2002 rating decisions denied service connection for tinea pedis and tinea cruris, claimed as a skin condition; the Veteran did not appeal those decisions, and new and material evidence was not received within one year of notice of their issuance.

2.  Evidence received more than one year since the February 2002 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.


CONCLUSION OF LAW

1.  The August 2000 and February 2002 rating decisions are final.  38 U.S.C. 
§ 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria to reopen the claim of entitlement to service connection for a skin disorder are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim of entitlement to service connection for a skin disorder was denied in an August 2000 rating decision.  The claim was readjudicated and denied following enactment of the Veteran's Claims Assistance Act of 2000 in a February 2002 rating decision.  The Veteran did not appeal these decisions, and new and material evidence was not received within one year of their issuance, making the August 2000 and February 2002 rating decisions final, and new and material evidence is required to reopen the claim.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received more than one year since the February 2002 rating decision includes updated VA treatment records and the Veteran's December 2014 Board Hearing testimony.  This evidence is new, as it was not considered in the prior denials.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for a skin disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder


REMAND

The Veteran maintains that his skin disorder and asthma are related to service, to include exposure to herbicide agents therein.  His exposure to herbicide agents during his service in Vietnam is presumed.  Specifically, he testified that his occupational specialty in Vietnam was to provide water for the troops while on various patrols, which sent him to many different areas in Vietnam, thereby exposing him to herbicide agents, with asthma surfacing upon his return from Vietnam.  See Board Hearing Transcript (Tr.) at 2-3.  He also associated his skin disorder from bathing in the rivers and lakes that contained dirty water.  Id. at 4.  The Veteran has not yet been afforded VA examinations for these disabilities, and the duty to obtain one is triggered based on the Veteran's testimony.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

(a) Identify all skin disorders diagnosed since September 2011, to include skin tags, seborrheic keratosis, actinic keratosis, dermatofibroma, solar dermatosis, and hyperkeratosis.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in September 2015, March 2016, and August 2016 VA treatment records.

(b) For each disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of conceded herbicide agent exposure therein and/or bathing in dirty rivers and lakes in Vietnam.
In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for the condition.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma had its onset in service or is otherwise related to service, to include as a result of conceded herbicide agent exposure therein and/or the Veteran's competent and credible reports of breathing problems, wheezing and coughing following his return from Vietnam.  

In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for the condition.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


